 
EXHIBIT 10.117
 
SUBSCRIPTION AGREEMENT
 
, 2002
 
Dear Subscriber:
 
You, together with other subscribers (each a “Subscriber”) hereby agree to
purchase, and Calypte Biomedical Corporation, a Delaware corporation (the
“Company”), hereby agrees to issue and to sell to the Subscriber, Shares of the
Company’s $.001 par value common stock (the “Company Shares”) for the
consideration as set forth on the signature page hereof (“Purchase Price”). (The
Company Shares are sometimes referred to herein as the “Shares”, “Common
Shares”, “Securities”, or “Common Stock”). Upon acceptance of this Agreement by
the Subscriber, the Company shall issue and deliver the Shares against payment,
by federal funds wire transfer, or bank, or certified check of the Purchase
Price.
 
The following terms and conditions shall apply to this Subscription.
 
1.    Subscriber’s Representations and Warranties.    The Subscriber hereby
represents and warrants to and agrees with the Company that:
 
(a)    Information on Company.    The Subscriber has been furnished with the
Company’s Form 10-K and 10-K/A for the year ended December 31, 2001 as filed
with the Securities and Exchange Commission (the “Commission”) together with all
subsequently filed forms 10-Q, 8-K, Preliminary Proxy Statement, and pending
Form S-2 Registration Statement Amendment I, and other publicly available
filings made with the Commission (hereinafter referred to collectively as the
“Reports”). In addition, the Subscriber has received from the Company such other
information concerning its operations, financial condition and other matters as
the Subscriber has requested (such information in writing is collectively, the
“Other Written Information”), and considered all factors the Subscriber deems
material in deciding on the advisability of investing in the Shares of Common
Stock.
 
(b)    Information on Subscriber.    The Subscriber is and was not a “U.S.
person”, as defined in Regulation S promulgated under the Securities Act of 1933
at the time the offer or sale of the Shares of Common Stock is made.
Additionally, Subscriber is an “accredited investor”, as such term is defined in
Regulation D promulgated by the Commission under the Securities Act of 1933, as
amended (the “1933 Act”), is experienced in investments and business matters,
has made investments of a speculative nature and has purchased securities of
United States publicly-owned companies in private placements in the past and,
with its representatives, has such knowledge and experience in financial, tax
and other business matters as to enable the Subscriber to utilize the
information made available by the Company to evaluate the merits and risks of
and to make an informed investment decision with respect to the proposed
purchase, which represents a speculative investment. The Subscriber has the
authority and is duly and legally qualified to purchase and own the Shares of
Common Stock. The Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof. The information set
forth on the signature page hereto regarding the Subscriber is accurate.
 
(c)    Purchase of Shares.    On the Closing Date, the Subscriber will purchase
the Company Stock for its own account and not with a view to any distribution
thereof



--------------------------------------------------------------------------------

 
and that the purchase of the Common Stock is intended to be made as an “Offshore
Transaction” as defined in Regulation S.
 
(d)    Compliance with Securities Act.    The Subscriber understands and agrees
that the Shares have not been registered under the 1933 Act, by reason of their
issuance in a transaction that does not require registration under the 1933 Act
(based in part on the accuracy of the representations and warranties of
Subscriber contained herein), and that such Shares of Common Stock must be held
unless a subsequent disposition is registered under the 1933 Act or is exempt
from such registration.
 
(e)    Company Shares Legend.    The Company Shares shall bear the following
legend, unless same shall have been included in an effective registration
statement under the 1933 Act:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CALYPTE BIOMEDICAL CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED”.

 
(f)    Communication of Offer.    The offer to sell the Shares of Common Stock
was directly communicated to the Subscriber. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(g)    Correctness of Representations.    The Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless the Subscriber otherwise notifies the Company prior to the
Closing Date (as hereinafter defined), shall be true and correct as of the
Closing Date. The foregoing representations and warranties shall survive the
Closing Date.
 
2.    Company Representations and Warranties.    The Company represents and
warrants to and agrees with the Subscriber that:
 
(a)    Due Incorporation.    The Company and each of its subsidiaries, if any,
is a corporation duly organized, validly existing and in good standing under the
laws of the respective jurisdictions of their incorporation and have the
requisite corporate power to own their properties and to carry on their business
as now being conducted. The Company and each of its subsidiaries is duly
qualified as a foreign corporation to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have a material adverse effect on the
business, operations or financial condition of the Company.



--------------------------------------------------------------------------------

 
(b)    Outstanding Stock.    All issued and outstanding shares of capital stock
of the Company and each of its subsidiaries has been duly authorized and validly
issued and are fully paid and non-assessable.
 
(c)    Authority; Enforceability.    This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and the Company has full corporate power and
authority necessary to enter into this Agreement, and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Company relating hereto.
 
(d)    Additional Issuances.    Except as set forth on Schedule 2(d), there are
no outstanding agreements or preemptive or similar rights affecting the
Company’s common stock or equity and no outstanding rights, warrants or options
to acquire, or instruments convertible into or exchangeable for, or agreements
or understandings with respect to the sale or issuance of any shares of common
stock or equity of the Company or other equity interest in any of the
subsidiaries of the Company except as described in the Reports or Other Written
Information.
 
(e)    Consents.    No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its affiliates, the National Association of Securities Dealers, Inc.
(“NASD”), NASDAQ or the Company’s Shareholders is required for execution of this
Agreement, and all other agreements entered into by the Company relating
thereto, including, without limitation, the issuance and sale of the Securities,
and the performance of the Company’s obligations hereunder and under all such
other agreements.
 
(f)    No Violation or Conflict.    Assuming the representations and warranties
of the Subscriber in Paragraph 1 are true and correct and the Subscriber
complies with its obligations under this Agreement, neither the issuance and
sale of the Shares of Common Stock nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)    violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the certificate of
incorporation, charter or bylaws of the Company, (B) to the Company’s knowledge,
any decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its affiliates or over
the properties or assets of the Company or any of its affiliates, (C) the terms
of any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Company or any of its affiliates is a
party, by which the Company or any of its affiliates is bound, or to which any
of the properties of the Company or any of its affiliates is subject, or (D) the
terms of any “lock-up” or similar provision of any underwriting or similar
agreement to which the Company, or any of its affiliates is a party except the
violation, conflict, breach, or default of which would not have a material
adverse effect on the Company; or



--------------------------------------------------------------------------------

 
(ii)    result in the creation or imposition of any lien, charge or encumbrance
upon the Shares of Common Stock or any of the assets of the Company, its
subsidiaries or any of its affiliates.
 
(g)    The Shares of Common Stock.    The Shares upon issuance:
 
(i)    are, or will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer under the 1933 Act
and State laws;
 
(ii)    have been, or will be, duly and validly authorized and on the date of
issuance and on the Closing Date, as hereinafter defined, and will be duly and
validly issued, fully paid and nonassessable (and if registered pursuant to the
1933 Act, and resold pursuant to an effective Registration Statement will be
free trading and unrestricted, provided that the Subscriber complies with the
Prospectus delivery requirements);
 
(iii)    will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any Shares of Common Stock of the
Company; and
 
(iv)    will not subject the holders thereof to personal liability by reason of
being such holders.
 
(h)    Litigation.    There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under this Agreement, and all
other agreements entered into by the Company relating hereto. Except as
disclosed in the Securities and Exchange Commission filings, Reports or Other
Written Information, there is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its affiliates which litigation if adversely determined could have a
material adverse effect on the Company.
 
(i)    Reporting Company.    The Company is a publicly-held company subject to
reporting obligations pursuant to Sections 15(d) and 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and has a class of common
shares registered pursuant to Section 12(g) of the 1934 Act. The Company’s
common stock is listed for trading on the OTC Bulletin Board (“Bulletin Board”).
Pursuant to the provisions of the 1934 Act, the Company has filed all reports
and other materials required to be filed thereunder with the Securities and
Exchange Commission during the preceding twelve months.
 
(j)    No Market Manipulation.    The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the Shares
of Common Stock or affect the price at which the Shares may be issued or resold.
 
(k)    Information Concerning Company.    The Reports contain all material
information relating to the Company and its operations and financial condition
as of their



--------------------------------------------------------------------------------

respective dates which information is required to be disclosed therein. Since
the date of the financial statements included in the Reports, and except as
modified in the Other Written Information or in the Schedule hereto, there has
been no material adverse change in the Company’s business, financial condition
or affairs not disclosed in the Reports. The Reports do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances when made.
 
(l)    Dilution.    The Company’s executive officers and directors have studied
and fully understand the nature of the Stock being sold hereby and recognize
that they have a potential dilutive effect. The board of directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company. The Company specifically acknowledges
that its obligation to issue the Shares upon payment is binding upon the Company
and enforceable, except as otherwise described in this Subscription Agreement,
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.
 
(m)    Stop Transfer.    The Shares of Common Stock are restricted securities as
of the date of this Agreement. The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of the Stock, except
as may be required by federal securities laws.
 
(n)    Defaults.    To the best of the Company’s knowledge, neither the Company
nor any of its subsidiaries is in violation of its Certificate of Incorporation
or ByLaws. Neither the Company nor any of its subsidiaries is (i) in default
under or in violation of any other material agreement or instrument to which it
is a party or by which it or any of its properties are bound or affected, which
default or violation would have a material adverse effect on the Company, (ii)
in default with respect to any order of any court, arbitrator or governmental
body or subject to or party to any order of any court or governmental authority
arising out of any action, suit or proceeding under any statute or other law
respecting antitrust, monopoly, restraint of trade, unfair competition or
similar matters, or (iii) to its knowledge in violation of any statute, rule or
regulation of any governmental authority which violation would have a material
adverse effect on the Company.
 
(o)    No Integrated Offering.    The Company believes that neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offer of the
Shares of Common Stock pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the 1933 Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Bulletin Board nor will the Company or any of its
affiliates or subsidiaries take any action or steps that would cause the
offering of the Common Stock to be integrated with other offerings. The Company
has not conducted and will not conduct any offer other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Common Stock. Subscribers warrant and represent to the Company that each
Subscriber has not taken any action that would cause a violation of the
integration regulation as promulgated by Federal Law as made and provided.
 
(p)    No General Solicitation.    Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form



--------------------------------------------------------------------------------

of general solicitation or general advertising (within the meaning of Regulation
S or D under the Act) in connection with the offer or sale of the Common Stock.
 
(q)    Listing.    The Company’s Common Stock is quoted on, and listed for
trading on the Bulletin Board. The Company has not received any oral or written
notice that its Common Stock will be delisted from the Bulletin Board or that
the Company’s Common Stock does not meet all requirements for the continuation
of such listing.
 
(r)    No Undisclosed Liabilities.    The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports, Securities and Exchange Commission filings, and Other
Written Information, other than those incurred in the ordinary course of the
Company’s businesses since December 31, 2001 and which, individually or in the
aggregate, would not reasonably be expected to have a material adverse effect on
the Company’s financial condition.
 
(s)    No Undisclosed Events or Circumstances.    Since December 31, 2001, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(t)    Capitalization.    The authorized and outstanding capital stock of the
Company as of the date of this Agreement and the Closing Date are set forth on
Schedule 2(t) hereto. Except as set forth in the Reports and Other Written
Information and Securities and Exchange Commission filings, there are no
options, warrants, or rights to subscribe to, securities, rights or obligations
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company. All of the outstanding shares of Common
Stock of the Company have been duly and validly authorized and issued and are
fully paid and nonassessable.
 
(u)    Correctness of Representations.    The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscriber prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date. The foregoing representations and warranties
shall survive the Closing Date.
 
3.    Regulation S Offering.    This Offering is being made pursuant to the
exemption from the registration provisions of the Securities Act of 1933, as
amended, afforded by Regulation S promulgated there under. On the Closing Date,
the Company will provide an opinion from the Company’s legal counsel based upon
the representation of Subscribers opining on the availability of the Regulation
S exemption as it relates to the offer and issuance of the Shares of Common
Stock.
 
4.    Reissuance of Shares of Common Stock.    The Company agrees to reissue
certificates representing the Shares of Common Stock without the legend set
forth in Sections 1(e) above at such time as (a) the holder thereof is permitted
to and disposes of such Shares of Common Stock pursuant to Rule 144(d) and/or
Rule 144(k) under the 1933 Act or Regulation “S” in the opinion of counsel
reasonably satisfactory to the Company, or (b) upon resale subject to an
effective registration statement after the Shares are registered under the 1933
Act. The Company agrees to cooperate with the Subscriber in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
requested written representations from the Subscriber and selling broker,



--------------------------------------------------------------------------------

if any. Provided the Subscriber provides required certifications and
representation letters, if any, if the Company fails to remove any legend as
required by this Section 4 (a “Legend Removal Failure”), then beginning on the
tenth (10th) day following the date that the Subscriber has requested the
removal of the legend and delivered all items reasonably required by the Company
to be delivered by the Subscriber, the Company continues to fail to remove such
legend, the Company shall pay to each Subscriber or assignee holding Shares,
subject to a Legend Removal Failure, as liquidated damages and not a penalty an
amount equal to one percent (1%) of the Purchase Price of the Shares subject to
a Legend Removal Failure per day that such failure continues. If during any
twelve (12) month period, the Company fails to remove any legend as required by
this Section 4 for an aggregate of thirty (30) days, each Subscriber or assignee
holding Shares subject to a Legend Removal Failure may, at its option, require
the Company to purchase all or any portion of the Shares subject to a Legend
Removal Failure held by such Subscriber or assignee at a price per share equal
to 120% of the applicable Purchase Price.
 
5.    Regulation D.    In the event that a Subscriber does not qualify under
Regulation S and qualifies under Regulation D, the Company covenants and agrees
that if the Company fails to file a Registration Statement for Company Shares
within ninety (90) days from the Closing Date pursuant to Section 10.1(iv)
below, then for so long as such registration statement is not effective and as
any of the Company Shares remain outstanding and continue to be “restricted
Shares” within the meaning of Rule 144, the Company shall, in order to permit
resales of any of the Company Shares pursuant to Rule 144 under the 1933 Act,
(a) continue to file all material required to be filed pursuant to Section 13(a)
or 15(d) of the 1934 Act.
 
6.    Indemnification.    The Company on the one hand, and the Subscriber on the
other hand, agree to indemnify the other against and hold the other harmless
from any and all liabilities to any other persons claiming brokerage commissions
or finder’s fees other than Careen Limited on account of services purported to
have been rendered on behalf of the indemnifying party in connection with this
Agreement or the transactions contemplated hereby and arising out of such
party’s actions. The Company and the Subscriber represent to each other that
there are no other parties entitled to receive fees, commissions, or similar
payments in connection with the offering described in the Subscription
Agreement.
 
7.    Covenants of the Company.    The Company covenants and agrees with the
Subscriber as follows:
 
(a)    The Company will advise the Subscriber, promptly after it receives notice
of issuance by the Securities and Exchange Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.
 
(b)    The Company will maintain the listing of its Common Stock on the NASDAQ
SmallCap Market, NASDAQ National Market System, NASD OTC Bulletin Board, or New
York Exchange, or Pink Sheet Trading Market (whichever of the foregoing is at
the time the principal trading exchange or market for the Common Stock (the
“Principal Market”), and will use its best efforts to comply, in all respects,
with the Company’s reporting, filing and other obligations under the bylaws or
rules of the National Association of Securities Dealers (“NASD”) and such
exchanges, as applicable. The Company will provide the Subscriber copies of all
notices it receives notifying the Company of the threatened and actual delisting
of the Common Stock from any Principal Market.



--------------------------------------------------------------------------------

 
(c)    The Company shall notify the Commission, NASD, the Principal Market and
applicable state authorities, in accordance with their requirements, if any, of
the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Shares of
Common Stock to the Subscriber and promptly provide copies thereof to
Subscriber.
 
(d)    From the Closing Date and until at least one (1) year after the
effectiveness of the Registration Statement on Form S-2 or such other
Registration Statement described in Section 10.1(iv) hereof, the Company will
(i) cause its Common Stock to continue to be registered under Sections 12(b) or
12(g) of the Exchange Act, (ii) comply in all respects with its reporting and
filing obligations under the Exchange Act, (iii) comply with all reporting
requirements that are applicable to an issuer with a class of Shares registered
pursuant to Section 12(g) of the Exchange Act, and (iv) comply with all
requirements related to any registration statement filed pursuant to this
Agreement. The Company will use its best efforts not to take any action or file
any document (whether or not permitted by the Act or the Exchange Act or the
rules thereunder) to terminate or suspend such registration or to terminate or
suspend its reporting and filing obligations under said Acts until one (1) year
after the actual effective date of the Registration Statement on Form S-2 or
other Registration Statement described in Section 10.1(iv) hereof. Until the
resale of the Company Shares by the Subscriber, the Company will use its best
efforts to continue the listing of the Common Stock on the Bulletin Board and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of Bulletin Board.
 
8.    Covenants of the Company and Subscriber Regarding Indemnification.
 
(a)    The Company agrees to indemnify, hold harmless, reimburse and defend
Subscriber, Subscriber’s officers, directors, agents, affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon Subscriber or any such person which results,
arises out of or is based upon (i) any material misrepresentation by Company or
breach of any warranty by Company in this Agreement or in any Exhibits or
Schedules attached hereto, or other agreement delivered pursuant hereto; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscribers relating hereto.
 
(b)    Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by Subscriber in this Agreement or in
any Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by Subscriber of any covenant or undertaking to be
performed by Subscriber hereunder, or any other agreement entered into by the
Company and Subscribers relating hereto.



--------------------------------------------------------------------------------

 
(c)    The procedures set forth herein shall apply to the indemnifications set
forth in Sections 8(a) and 8(b) above.
 
10.1.    Registration Rights.    The Company hereby grants the following
registration rights to holders of the Shares of Common Stock.
 
(a)    The Company hereby agrees to register the Shares of Common Stock herein
on a Form S-2 or any other applicable Form with the Securities and Exchange
Commission within ninety (90) days of the date hereof, and it is further agreed
that, should the Company not file a Registration Statement, as provided for
herein, within the said 90 day period, that the Company will pay any liquidated
damage penalty in the amount of up to 250,000 Common Shares for each ten (10)
days that the Company fails to file the Registration Statement, as stated
herein. It is understood that the liquidated damages will be calculated on a pro
rata basis based upon the number of shares purchased by Subscribers. Subscribers
agree that the registration will be on an optional piggy-back or single
registration basis at the option of the Company, and that the Company will bear
all costs and expenses of the registration.
 
(b)    The Company agrees to give ten (10) days written notice to all
Subscribers of the filing of the Registration Statement, and Subscribers agree
that each will cooperate with the Company in providing the necessary information
required by each Subscriber to file a Registration Statement on that
Subscriber’s behalf.
 
(c)    Each Subscriber agrees to execute the within Agreement and to subscribe
for the number of Shares of Common Stock as agreed to by Subscriber.
 
10.2.    Registration Procedures.    If and whenever the Company is required by
the provisions hereof to effect the registration of any Shares of Common Stock
under the Act, the Company will, as expeditiously as possible:
 
(a)    prepare and file with the Commission a Registration Statement with
respect to such Shares of Common Stock and use its best efforts to cause such
Registration Statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), and promptly
provide to the holders of Shares of Common Stock (“Sellers”) copies of all
filings with the Commission;
 
(b)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective until the latest
of: (i) 180 days following the effective date of the Registration Statement;
 
(c)    furnish to the Seller, such number of copies of the Registration
Statement and the prospectus included therein (including each preliminary
prospectus) as such Seller reasonably may request in order to facilitate the
public sale or their disposition of the securities covered by such Registration
Statement;
 
(d)    use its best efforts to register or qualify the Seller’s Shares of Common
Stock covered by such Registration Statement under the securities or “blue sky”
laws of such jurisdictions as the Seller shall reasonably designate, provided,
however, that the Company shall not for any such purpose be required to qualify
generally to transact business as a



--------------------------------------------------------------------------------

foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;
 
(e)    list the Shares of Common Stock covered by such Registration Statement
with any securities exchange on which the Common Stock of the Company is then
listed;
 
(f)    immediately notify the Seller when a prospectus relating thereto is
required to be delivered under the Act, of the happening of any event of which
the Company has knowledge as a result of which the prospectus contained in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(g)    make available for inspection by the Seller, and any attorney retained by
the Seller, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the attorney for
Seller in connection with such Registration Statement;
 
(h)    will notify the Subscriber of the effectiveness of the Registration
Statement within one business day of such event.
 
10.3.    Provision of Documents.    In connection with each registration
hereunder, the Seller will furnish to the Company in writing such information
and representation letters with respect to itself and the proposed distribution
by it as reasonably shall be necessary in order to assure compliance with
federal and applicable state securities laws. In connection with each
registration pursuant to Section 10.1(i) or 10.1(ii) covering an underwritten
public offering, the Company and the Seller agree to enter into a written
agreement with the managing underwriter in such form and containing such
provisions as are customary in the securities business for such an arrangement
between such underwriter and companies of the Company’s size and investment
stature.
 
10.4.    Expenses.    All expenses incurred by the Company in complying with
Section 10, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, fees of transfer agents and registrars, and costs of insurance are called
“Registration Expenses”. All underwriting discounts and selling commissions
applicable to the sale of Shares of Common Stock, including any fees and
disbursements of any special counsel to the Seller, are called “Selling
Expenses”. The Seller shall pay the fees of its own additional counsel, if any.
The Company will pay all Registration Expenses in connection with the
registration statement under Section 10. All Selling Expenses in connection with
each registration statement under Section 10 shall be borne by the Seller and
may be apportioned among the Sellers in proportion to the number of shares sold
by the Seller relative to the number of shares sold under such registration
statement or as all Sellers thereunder may agree.
 
10.5.    Indemnification and Contribution.
 
(a)    In the event of a registration of any Shares of Common Stock



--------------------------------------------------------------------------------

under the Act pursuant to Section 10, the Company will indemnify and hold
harmless the Seller, each officer of the Seller, each director of the Seller,
each underwriter of such Shares of Common Stock thereunder and each other
person, if any, who controls such Seller or underwriter within the meaning of
the 1933 Act, against any losses, claims, damages or liabilities, joint or
several, to which the Seller, or such underwriter or controlling person may
become subject under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Shares of Common Stock
were registered under the Act pursuant to Section 10, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances when made, and
will reimburse the Seller, each such underwriter and each such controlling
person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company shall not be liable to the Seller to
the extent that any such damages arise out of or are based upon an untrue
statement or omission made in any preliminary prospectus if (i) the Seller
failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such Registration
Statement or prospectus.
 
(b)    In the event of a registration of any of the Shares of Common Stock under
the Act pursuant to Section 10, the Seller will indemnify and hold harmless the
Company, and each person, if any, who controls the Company within the meaning of
the Act, each officer of the Company who signs the Registration Statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the Act, against all losses, claims, damages
or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement
under which such Shares of Common Stock were registered under the Act pursuant
to Section 10, any preliminary prospectus or final prospectus contained therein,
or any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Seller will be liable hereunder
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such Seller, as such, furnished in
writing to the Company by such Seller specifically for use in such registration
statement or prospectus, and provided, further, however, that the liability of
the Seller hereunder shall be limited to the gross proceeds received by the
Seller from the sale of Common Stock covered by such Registration Statement.



--------------------------------------------------------------------------------

 
(c)    Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 10.5(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 10.5(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 10.5(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties shall have the right to select one separate
counsel and to assume such legal defenses and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.
 
(d)    In order to provide for just and equitable contribution in the event of
joint liability under the Act in any case in which either (i) the Seller, or any
controlling person of the Seller, makes a claim for indemnification pursuant to
this Section 10.5, but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 10.5 provides for indemnification in such case, or (ii)
contribution under the Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
provided under this Section 10.5; then, and in each such case, the Company and
the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its Shares of
Common Stock offered by the Registration Statement bears to the public offering
price of all Shares of Common Stock offered by such Registration Statement.
 
11.    Miscellaneous.
 
(a)    Notices.    All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if



--------------------------------------------------------------------------------

delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company to Calypte Biomedical
Corporation, 1265 Harbor Bay Parkway, Alameda, California 94502, telecopier
number: (510) 814-8494, and (ii) if to the Subscriber, to the name, address and
telecopier number set forth on the signature page hereto, with a copy by
telecopier only to Careen Limited, 14 Rovert Home Market Street, P. O. Box CB
12345, Nassau, Bahamas.
 
(b)    Closing.    The consummation of the transactions contemplated herein
shall take place at the offices of , upon the satisfaction of all conditions to
Closing set forth in this Agreement. The closing date shall be the date that
Subscriber funds representing the net amount due the Company from the Purchase
Price of the Offering is transmitted by wire transfer or otherwise to the
Company (the “Closing Date”).
 
(c)    Entire Agreement; Assignment.    This Agreement represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by both parties. No right or
obligation of either party shall be assigned by that party without prior notice
to and the written consent of the other party.
 
(d)    Execution.    This Agreement may be executed by facsimile transmission,
and in counterparts, each of which will be deemed an original.
 
(e)    Law Governing this Agreement.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. Both parties and the individuals executing this Agreement
and other agreements on behalf of the Company agree to submit to the
jurisdiction of such courts and waive trial by jury. The prevailing party shall
be entitled to recover from the other party its reasonable attorney’s fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.
 
(f)    Specific Enforcement, Consent to Jurisdiction.    The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity. Subject to Section 11(e) hereof, each of the Company and Subscriber
hereby waives, and agrees not to assert in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such court,
that the suit, action or proceeding is brought in an inconvenient forum or that
the venue of the



--------------------------------------------------------------------------------

suit, action or proceeding is improper. Nothing in this Section shall affect or
limit any right to serve process in any other manner permitted by law.
 
(g)    Confidentiality.    The Company agrees that it will not disclose publicly
or privately the identity of the Subscriber unless expressly agreed to in
writing by the Subscriber or only to the extent required by law.
 
(h)    Automatic Termination.    This Agreement shall automatically terminate
without any further action of either party hereto if the Closing shall not have
occurred by the tenth (10th) business day following the date this Agreement is
accepted by the Subscriber.
 
Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 
Dated:  August , 2002
 
CALYPTE BIOMEDICAL CORPORATION
        a Delaware Corporation
By:
 
 

--------------------------------------------------------------------------------

   
Name: ANTHONY J. CATALDO
Title: Executive Chairman

 
AGREED TO:
 

--------------------------------------------------------------------------------

SUBSCRIBER
 
The undersigned, a Subscriber to the within Subscription Agreement, agrees to
purchase Shares of Common Stock of Calypte Biomedical Corporation in accordance
with the terms of the within Subscription Agreement at $ per share for the sum
of $            .
 

--------------------------------------------------------------------------------

                                                             SUBSCRIBER
 
AGREED TO:
 
CALYPTE BIOMEDICAL CORPORATION
 
By:                                                                          
            
Executive Chairman